Matter of New York Health Care, Inc. v City of N.Y. Human Resources Admin. (2022 NY Slip Op 00132)





Matter of New York Health Care, Inc. v City of N.Y. Human Resources Admin.


2022 NY Slip Op 00132


Decided on January 11, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 11, 2022

Before: Renwick, J.P., Kapnick, Moulton, Kennedy, Scarpulla, JJ. 


Index No. 159410/17 Appeal No. 15020 Case No. 2020-03512 

[*1]In the Matter of New York Health Care, Inc., Petitioner-Respondent,
vCity of New York Human Resources Administration, Respondent-Appellant, City of New York Office of Administrative Trials and Hearings Contract Dispute Resolution Board, Respondent-Respondent.


Georgia M. Pestana, Corporation Counsel, New York (Philip W. Young of counsel), for appellant.
Glaser & Weiner, P.C., Melville (Todd V. Lamb of counsel), for New York Health Care, Inc., respondent.
Frank Ng, New York, for Contract Dispute Resolution Board, respondent.

Judgment, Supreme Court, New York County (Nancy M. Bannon, J.), entered on or about July 24, 2020, annulling a determination of respondent Contract Dispute Resolution Board, dated June 26, 2017, that respondent Human Resources Administration (HRA) has the authority to audit and seek to recoup funds paid to petitioner pursuant to the Health Care Reform Act (Public Health Law § 2807-v) to the extent of remanding the matter to the Board for further proceedings, unanimously reversed, on the law, without costs, the petition denied, and the proceeding brought pursuant to CPLR article 78 dismissed.
As petitioner acknowledges, the funds for personal care services paid to it under the Health Care Reform Act (Public Health Law § 2807-v) are subject to the audit and recoupment authority of HRA (see Matter of People Care Inc. v City of N.Y. Human Resources Admin., 36 NY3d 1088 [2021]). THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: January 11, 2022